Exhibit Private and Confidential Securities and Exchange Commission 100 F Street, N.E. Washington, D.C.20549 November 25, 2009-11-25 Our ref: 71087/RH0609/20091125 Dear Sirs, We have been furnished with a copy of the response to Item 4.01 of Form 8-K for the event that occurred on November 25, 2009, to be filed by our former client, the Hong Kong Winalite Group, Inc.We agree with the statements made in response to that Item insofar as they relate to our Firm. Yours faithfully, BDO Limited /s/ BDO Limited
